Citation Nr: 0507387	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral foot 
disability, characterized by pes planus with bone deformity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1967 to 
January 1968.  

This matter arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for bilateral pes planus.  The 
Board finds that a statement submitted by the veteran in 
April 2002 should be read liberally and construed to be a 
written notice of disagreement (NOD) with respect to this 
decision.  38 C.F.R. 
§ 20.201 (2004).  A statement of the case was issued by the 
RO in December 2003.  The veteran's substantive appeal (VA 
Form 9) was received in February 2004.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A RO rating decision was issued in November 1980 that 
found service connection for bilateral third degree pes 
planus with bone deformity was not warranted because the 
evidence of record showed that the disability preexisted the 
veteran's active service, and that there was no evidence that 
the foot disability was aggravated by military service; the 
veteran did not appeal this decision within one year of being 
notified.

3.  The evidence received since the November 1980 decision is 
either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The November 1980 rating action that denied service 
connection for bilateral foot disability is final.  38 U.S.C. 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral foot disability, and the claim is 
not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in October 2001, prior to the decision on 
appeal, the RO advised the veteran of the essential elements 
of Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to reopen his claim for 
service connection bilateral pes planus, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The March 2002 rating decision, June 2002 rating decision, 
and December 2003 statement of the case (SOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to reopen 
his claim for service connection.  The December 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Medical records from C.B. Fisher, D.P.M., and N. Lucas, 
D.P.M., have been associated with the claims folder.  Efforts 
were made to obtain treatment records from the Detroit VA 
Medical Center (VAMC) dated between January 1970 and December 
1979.  However, the Detroit VAMC reports that a thorough 
search failed to produce any records.  The RO apprised the 
veteran of unavailability of that evidence.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious and 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  In other words, there exists a 
"presumption of soundness" at the time of enlistment unless 
the condition in question was actually noted at that time, 
and only such conditions as are recorded in examination 
reports are to be considered as "noted."  See 38 C.F.R. § 
3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

While the RO ultimately reopened the veteran's claim for 
service connection for bilateral foot disability and 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  In this regard, using the guidelines noted above,  
the Board finds that the veteran has not submitted new and 
material evidence.  The claim concerning entitlement to 
service connection for bilateral foot disability will not be 
reopened.

Service connection for bilateral third degree pes planus with 
bone deformity was denied in November 1980.  The RO found 
that bilateral pes planus was identified at the veteran's 
pre-induction examination, and that there was no evidence of 
aggravation of a foot condition during his active service.  
Notice of the decision was mailed to the veteran in November 
1980.  The veteran did not appeal the decision.  The November 
1980 rating decision therefore became final.  38 U.S.C. 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

The evidence considered at the time of the November 1980 RO 
decision consisted of service medical records.  Those records 
show that bilateral pes planus was diagnosed at the veteran's 
October 1966 pre-induction examination.  Subsequent records 
reveal that the veteran was seen on numerous occasions for 
complaints of foot pain.  

The veteran appeared before the Medical Board in December 
1967.  In its report, the Medical Board noted the veteran's 
medical history of painful feet since 1965.  The veteran 
reported that he ran track in high school until both his 
arches fell.  He stated he had to discontinue athletics 
because of the pain.  The Medical Board indicated that the 
veteran received numerous in-service consultations for 
complaints of foot pain, that treatment with foot wedges, 
ripple sole boots, and arch supports had provided little 
relief, and that he was eventually placed on a physical 
profile.  A physical examination revealed third degree 
bilateral pes planus with marked pronation of the ankle and 
medial bulge of the talus.  The Medical Board concluded that 
the veteran did not meet the minimum standards for 
enlistment, that he was unfit for further duty, and the 
disability was neither incurred in nor aggravated by his 
active military service.

The evidence received by VA after the November 1980 decision 
includes a report from Dr. Lucas, treatment records from Dr. 
Fisher, and personal statements from the veteran and his 
brothers.  The personal statements provided by the veteran 
and his brothers are essentially duplicative of those he 
previously submitted.  They merely continue the veteran's 
argument that his preexisting bilateral pes planus was 
aggravated by his military service.  Further, even if the 
statements were construed as "new," the Board notes that 
lay assertions of medical status do not constitute competent 
medical evidence.  See Espiritu v. Derwinski.

The records received from Dr. Fisher relate to the veteran's 
treatment for foot problems between March 1979 and March 
1981.  Notably, an August 1980 report indicates that the 
veteran was initially seen in 1969, and that he underwent a 
partial ostectomy of the navicular bone bilateral that same 
year.  The veteran was seen again in 1980 for complaints of 
foot pain and a sensation that his "feet give out."  The 
diagnosis was severe bilateral foot pronation.  Neither the 
August 1980 report nor the included treatment notes contained 
any findings regarding the veteran's active military service.  
Similarly, the August 2002 report from Dr. Lucas merely 
indicates that the veteran continues to experience a painful 
flat foot and bunion deformity.  No reference is made to his 
active service.  Thus, while "new," these records are 
immaterial because they only document the veteran's post-
service treatment for foot problems.  The records do not 
include competent evidence suggesting that the veteran's 
preexisting bilateral pes planus was aggravated during his 
active service.

The evidence received since the November 1980 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating that his preexisting 
bilateral pes planus worsened in service beyond the natural 
progression of the disability.  The veteran's attempt to 
reopen his claim for entitlement to service connection for 
bilateral pes planus with bone deformity must fail.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral foot 
disability, characterized by pes planus with bone deformity, 
and the claim is not reopened.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


